DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.
 
The amendment filed February 4, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  On page 1, in the paragraph starting on line 5, “with lithium chloride below a stoichiometric amount”.   Without an official English translation, the alleged translation error could not be verified.
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4, 6-9, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the instant claim 1, for the limitations “n being between 0.01 and 10”, “x being between 0.4 and 0.6”, “pH in the reaction medium of between 7.5 and 9.5”, “Li/Al molar ratio of between 0.3 and 0.5”, “temperature of between…”;  it is unclear if the ranges are inclusive or exclusive, i.e. if the claimed ranges include the end points.  If no, there may be no sufficient support for the claimed ranges for “x” and “Li/Al molar ratio” because in the instant specification, “0.6” for x and “0.5” for Li/Al molar ratio, not “less than 0.6” or “less than 0.5” when the “between” range does not include the end points.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6-9, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1511964, optionally further in view of Burba, III et al (8,753,594) and/or the admitted prior art.
CN ‘964 discloses a method for producing a solid of LiCl.2Al(OH)3 by:
3 solution with NaOH solution to form Al(OH)3 crystallites; 
2. adding the crystallites to a LiCl solution with stirring; 
3. filtering, washing, and drying to produce LiCl.2Al(OH)3.nH2O powder;  
4. mixing the LiCl.2Al(OH)3.nH2O with a binder, pelletized and dried in air (note Example 1).
Step 1 in CN ‘964 is considered the same as the claimed step a) in the instant claim 1.  Step 1 in CN ‘964 is carried out at room temperature, which would be within the claimed range “between 5 and 35oC”.
For step 2 of CN ‘964, it would have been obvious to one skilled in the art to allow sufficient amount of time to form LiCl.2Al(OH)3.nH2O.
For the “precipitating boehmite” and the pH at the end of the precipitation, in Example 1 of CN ‘964, stoichiometric ratio of AlCl3 and NaOH was used to produce Al(OH)3, this would give a molar ratio of AlCl3:NaOH of 1:3.  As disclosed in the Example 1 of the instant specification, 135.6 g (= 0.561 moles) of aluminum chloride hexahydrate (AlCl3.6H2O) and 67.6g (=1.687 moles) of sodium hydroxide were used, the molar ratio of AlCl3:NaOH is also 1:3.  Since step 1) of CN ’964 used the same molar ratio of AlCl3:NaOH and a temperature within the claimed range, such step would produce the same “precipitating boehmite” as required and it would have the same end-precipitation pH as required.
For the temperature for the drying step as required in step g) of the instant claim 1, it would have been obvious to one skilled in the art to select a proper drying temperature in order to remove the solvent as disclosed in CN ‘964.


Burba ‘594 discloses a method for preparing lithium aluminate intercalate (LAI) matrix solid by contacting a lithium salt with alumina under conditions sufficient to infuse the alumina with lithium slat, wherein the mole ratio of lithium to alumina is up to about 0.5:1 (note claim 1).  For the mole ratio of Li to Al of 0.5:1, the x value would 1, thus, the “up to about 0.5:1” would include values that are less than 1.
Specifically, Burba ‘594 discloses that lithium hydroxide (which can be replaced by lithium chloride, note column 5, lines 19-20) is added to the alumina in a molar ratio of between about 1:1 and 1:5 (= between 1 and 0.2), preferably about 1:2 and 1:4 (=0.5 to 0.25) (note column 5, lines 51-53).  These ranges overlap the claimed range in step c) of the instant claim 1.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
For the combined teaching of CN ‘964 and Burba ‘594, it would have been obvious to one skilled in the art to select an appropriate Li/Al molar ratio in the process of CN ‘964, in order to obtain a LAI product with the desired stoichiometric composition 3 of between about 1:2 and 1:4 (x=about 1 and 0.5) as suggested by Burba ‘594. 

The finalized LAI matrix preferably has a stoichiometric composition of LiCl:Al(OH)3 of between about 1:2 and 1:4, which would give an x value of between about 1 and 0.5.  This range is within the claimed range.
It would have been obvious to one skilled in the art to use the process of CN ‘964 to produce a lithium aluminate intercalate with x is less than 1 as suggested by Burba  ‘594 because such LAI would be suitable for use as sorbent for lithium extraction.

The adsorbent in CN ‘964 is used to extract lithium from salt lake brine (note abstract).  
CN ‘964 does not specifically disclose the value of “n” for water; however, it would have been obvious to one skilled in the art to produce a solid LiCl.2Al(OH)3.nH2O with an appropriate “n” value so that such solid could be used to extract lithium from salt lake brine.
Optionally, the admitted prior art on page 1 can be applied to teach that solid materials of formula LiCl.2Al(OH)3.nH2O with n being comprised between 0.01 and 10 are known for their use in adsorption/desorption phenomena of lithium ions and in particular in the methods for extracting lithium from salt solutions (note page 1, lines 29-31).
It would have been obvious to one skilled in the art to select “n” in the LiCl.2Al(OH)3.nH2O solid material as disclosed in CN ‘964 to be within the range of 0.01 .

Claim 1-4, 6-9, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burba ‘594 in view of CN ‘964, optionally further in view of Harrison ‘2014/0102946.
Burba ‘594 is applied as stated in the above rejection.
Burba ‘594 discloses that the lithium aluminate intercalate (LAI) can be prepared by known means, such as by contacting alumina pellets, lithium hydroxide and water; and allow the lithium hydroxide to infuse the alumina. The lithium hydroxide can be replaced by lithium chloride (note column 5, lines 14-20).  It would have been obvious to one skilled in the art to allow sufficient amount of time in order for the lithium hydroxide or lithium chloride to infuse the alumina.
For the “x” value and for the Li/Al molar ratio as required in step c), note the above rejection.
The LAI, after being formed, is filtered and dried (note Example 1, column 12, lines 19-20).  These steps are considered as the claimed steps d) and e).  For the drying temperature, it would have been obvious to one skilled in the art to select a suitable temperature to dry the LAI effectively.
Burba ‘594 further discloses that the LAI can be subjected to elevated temperature and/or pressures utilizing a hydraulic press, a roll mill, an extruder, or a high shear mixer (note sentence bridging columns 6-7).  This is considered the same as the claimed step f).  As disclosed in Example 6, after extrusion, the product obtained is oC followed by curing at approximately 120oC.  These values are within the claimed temperature range.
Burba ‘594 does not specification disclose the presence of water in the LAI, however, LAI commonly contains water.
Optionally, Harrison ‘946 discloses that generally, LAI has the chemical formula LiAl2(OH)6X.H2O (which can be rewritten as LiX.2Al(OH)3.H2O) wherein X is generally defined as organic or inorganic anion, such as a halide (note paragraph [0028]).  
The difference is Burba ‘594 does not disclose the step of precipitating boehmite as required in step a) of the instant claim 1.
CN ‘964 is applied as stated above.
It would have been obvious to one of ordinary skill in the art to use the product obtained from reacting AlCl3 and NaOH, as suggested by CN ‘964 as the aluminum source for the process of Burba ‘594 to obtain a reasonable expectation of success because such product was used in CN ‘964 to form a lithium aluminate intercalate which can be used as adsorbent for remove lithium.

Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive.
Applicants argue that there is an error in the original translation.
Without an official English translation, verification regarding the error in the original translation cannot be done.  
Applicants argue that the “stoichiometry” of the material is in reference to a material saturated with lithium.


Since Applicants have been amended, the previous art rejection is now re-applied.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        February 24, 2022